95 F.3d 4
Sam FELDT, Plaintiff-Appellant,v.MENTOR CORPORATION, Defendant-Appellee.
No. 94-20592.
United States Court of Appeals,Fifth Circuit.
Aug. 23, 1996.

Jeffrey P. Hintermeister, Houston, TX, for Appellant.
Brian Wolfman, Washington, DC, Arthur Bryant, Washington, DC, for Amicus Public Citizens & Trial Lawyers.
Earnest W. Wotring, Michael Connelly, Mayor, Day, Caldwell & Keeton, L.L.P., Houston, TX, for Appellant.
Richard A. Samp, Washington, DC, for Amicus Washington Legal Foundation.
Appeal from the United States District Court for the Southern District of Texas;  Lee H. Rosenthal, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before WISDOM, GARWOOD and DAVIS, Circuit Judges.
PER CURIAM:


1
In this products liability suit, plaintiff-appellant Sam Feldt (Feldt) appealed to this Court from the district court's award of summary judgment, on the basis of preemption under 21 U.S.C. § 360k(a), part of the Medical Device Amendments of 1976 to the Federal Food, Drug and Cosmetic Act, for defendant-appellee Mentor Corporation (Mentor).  We affirmed in part, reversed in part, and remanded.   Feldt v. Mentor Corp., 61 F.3d 431 (5th Cir.1995).  Thereafter, the United States Supreme Court granted applications for writ of certiorari filed by both Mentor and Feldt, vacated our prior judgment, and ordered the "case remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of  Medtronic, Inc. v. Lohr, 513 U.S. ----, 116 S.Ct. 2240, 135 L.Ed.2d 700 (1996)."   Mentor Corporation v. Feldt, --- U.S. ----, 116 S.Ct. 2575, 135 L.Ed.2d 1091 (1996);   Feldt v. Mentor Corporation, --- U.S. ----, 116 S.Ct. 2575, 135 L.Ed.2d 1091 (1996).  Under the Supreme Court's order, our prior judgment is vacated and the case is again before us.  Pursuant to the Supreme Court's remand, we now vacate the judgment of the district court and remand the case to the district court for further consideration in light of the Supreme Court's opinion in  Medtronic, Inc. v. Lohr.


2
VACATED and REMANDED.